Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Negishi [US 2011/0245006].

Regarding claims 1-6: Negishi discloses a compound harmonic gear motor comprising:
first and second ground gears (2a,2b, fig 1) connected by a stationary shaft (5, fig 1);
a wave generator (52) including an outer surface that can rotate completely around the stationary shaft (110), the wave generator (52) including a rotor (51b) and a stator (51a), wherein rotation of the rotor causes rotation of the outer surface;
a flex spline (1) surrounding the outer surface of the wave generator (52) that is driven to rotate by rotation of the outer surface of the wave generator (52); and
an output flange (3) including internal teeth (3b) that mate with the flex spline (1) to cause rotation of the output flange (3), wherein the output flange (3) is configured to rotate completely around the stationary shaft (5).
the stator (51a) is connected to the stationary shaft (5); and
wherein the wave generator (52) carries the rotor and the rotor that rotates relative to the stator when the stator is energized.
a rolling bearing, the rolling bearing (11) including: an inner race connected to the wave generator; an outer race connected to the flex spline; and rolling elements between the inner race and the outer race.
a first ground gear (2a) that comprises the stationary shaft (5, see fig 1).
the first ground gear (2a) includes a first radial surface extending from a first axial end of the stationary shaft (5) and a first annular surface (4a) extending toward the output flange from the first radial surface; and the gear motor further comprises a second ground gear (2b) that includes a second radial surface (4b) connected to a second axial end of the stationary shaft (5) and a second annular surface extending toward the output flange (3) from the second radial surface,
wherein the first ground gear (2a) and the second ground gear (2b), when connected, form a gear motor enclosure.
The second radial surface (4b) includes an opening that forms a keyway and the second axial end of the stationary shaft is configured as a key.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Negishi [US 2011/0245006] in view Klassen [US Pub # 2017/0184190].

Regarding claim 7-9: Negishi does not explicitly show  a first ground spline on one side of the output spline and a second ground spline on another side of the output spline so that the second ground spline is axially offset from the first ground spline, and the output spline that is axially between the first ground spline and the second ground spline, whereby the flex spline is configured as a compound spline. wherein the output flange includes output gear teeth that mesh with the output spline, the first annular surface of the first ground gear includes first ground gear teeth that mesh with the first ground spline, and the second annular surface of the second ground gear includes second ground gear teeth that mesh with the second ground spline,wherein the first ground spline and the first ground gear teeth are configured to mesh to thereby form a first gear ratio, and the output spline and the output gear teeth  are configured to mesh to thereby form a second gear ratio that differs from the first gear ratio to form a compound gear ratio.
wherein the second ground spline and the second ground gear teeth are configured to mesh and form a gear ratio that is the same as the first gear ratio.

However Klassen shows show explicitly show  a first ground spline (152) on one side of the output spline and a second ground spline (152) on another side of the output spline so that the second ground spline is axially offset from the first ground spline, and the output spline (154) that is axially between the first ground spline (152) and the second ground spline (152), whereby the flex spline is configured as a compound spline.
wherein the output flange ( see fig 36) includes output gear teeth  (148) that mesh with the output spline (154), the first annular surface of the first ground gear (146) includes first ground gear teeth that mesh with the first ground spline (152), and the second annular surface of the second ground gear (146) includes second ground gear teeth that mesh with the second ground spline (152),wherein the first ground spline (152) and the first ground gear teeth (146) are configured to mesh to thereby form a first gear ratio, and the output spline (154) and the output gear teeth (148) are configured to mesh to thereby form a second gear ratio that differs from the first gear ratio to form a compound gear ratio.
wherein the second ground spline (152)  and the second ground gear teeth (152) are configured to mesh and form a gear ratio that is the same as the first gear ratio (see [0207]).

It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have made the spline from different splines to independently provide different output gear ratios depending on the user need and the intended use. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Negishi [US 2011/0245006] in view Klassen [US Pub # 2017/0184190] in further view of Brassitos [US Pub# 2017/0201154].

Regarding claim 14: Negishi does not explicitly show wherein the second axial end of the stationary shaft includes a threaded tip configured to receive a nut to secure the first ground gear and the second ground gear to one another, thereby securing the gear motor enclosure against the output flange. However Brassitos shows the second axial end of the stationary shaft (406) includes a threaded tip configured to receive a nut (405) to secure the first ground gear and the second ground gear to one another, thereby securing the gear motor enclosure against the output flange ( see fig 4A).
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have made the tip of the shaft threaded with a nut to securely keep the gear assembly parts together.  

Regarding claims 11: Negishi discloses a plurality of support bearings (6a, 6b) that are axially opposing and include: a first support bearing (6a) located between a first axial end of the wave generator and a first inner corner of the first ground gear; and a second support bearing (6b) located between a second axial end of the wave generator and a second inner corner of the second ground gear (see fig 5).

Regarding claims 12: Negishi discloses the first axial end of the wave generator i(52) ncludes a first radial offset portion that forms a first bearing seat ( see fig 1 where bearing 6a sits) for the first support bearing; and the second axial end of the wave generator includes a second radial offset portion that forms a second bearing seat for the second support bearing ( see fig 1 where bearing 6b sits).

Regarding claims 13: Negishi discloses the first annular surface of the first ground gear is securely positioned against one side of the output flange (3), and the second annular surface of the second ground gear is securely positioned against another side of the output flange (3), to thereby form the gear motor enclosure against the output flange ( see fig 9).


Regarding claims 15: Negishi discloses wherein the output flange (3) comprises a first set of mounting surfaces (4a).

Regarding claims 16: Negishi discloses wherein the first set of mounting surfaces (4a) are through-holes.

Regarding claims 17: Negishi discloses wherein the second radial surface of the second ground gear (2b) includes a second set of mounting surfaces (4b).

Regarding claims 18: Negishi discloses wherein the second set of mounting surfaces are threaded blind holes (see fig 1).

Regarding claims 19: Negishi discloses A method of operating a compound harmonic gear motor, comprising:
driving an outer surface of a wave generator (52) to rotate completely around a stationary shaft (5) of the gear motor, the wave generator (52) including a rotor (51b) and a stator (51a), wherein rotation of the rotor causes rotation of the outer surface;
driving a flex spline (1) by rotation of the outer surface of the wave generator (52), the flex spline (1) surrounding the outer surface of the wave generator (52) that is driven to rotate by rotation of the outer surface of the wave generator (52); and driving an output flange (3), by rotation of the flex spline (1), whereby the output flange (3) rotates completely around the stationary shaft, the output flange (3) including internal teeth that mate with the flex spline (1) to cause rotation of the output flange (3).

Regarding claims 20: Negishi discloses energizing the stator that is connected to the stationary shaft (5) within the gear motor; and driving the rotor (51b) with the stator (51a) when energized, the rotor being connected to the outer surface of the wave generator (52), to thereby rotate the outer surface of the wave generator completely around the stationary shaft (5).

    PNG
    media_image1.png
    695
    532
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    701
    522
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    688
    572
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658